DISMISS and Opinion Filed January 24, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-01038-CV

 ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY, Appellant
                           V.
                  JOSE MORALES, Appellee

               On Appeal from the 191st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-17-06348

                        MEMORANDUM OPINION
                    Before Justices Carlyle, Smith, and Garcia
                            Opinion by Justice Garcia
      By joint motion the parties inform the Court that they have settled their dispute

and request that we dismiss the appeal with prejudice. See TEX. R. APP. P. 42.1(a).

we grant the motion and dismiss the appeal with prejudice. See id.




                                           /Dennise Garcia/
                                           DENNISE GARCIA
                                           JUSTICE

201038F.P05
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ALLSTATE FIRE AND                            On Appeal from the 191st Judicial
CASUALTY INSURANCE                           District Court, Dallas County, Texas
COMPANY, Appellant                           Trial Court Cause No. DC-17-06348.
                                             Opinion delivered by Justice Garcia.
No. 05-20-01038-CV          V.               Justices Carlyle and Smith
                                             participating.
JOSE MORALES, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED WITH PREJUDICE.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered January 24, 2022.




                                       –2–